    Case: 1:18-cv-06846 Document #: 49-1 Filed: 02/21/20 Page 1 of 4 PageID #:146




            CASE ASSIGNMENT
CASE ASSIGNED TO:                             gEE 0
DATE ASSIGNED:                               13 -MAR R

The following case has been assigned to you. Please fill out this form with the CR#
and return to my desk within 24hrs.



DATE OF INCIDENT: 25-Oct-16

DIVISION/PLACE OF INCIDENT: 11/Holding Cell 175

OFFENSE: Simple Battery



VICTIM: Herrera, Justin (20161020092)




OFFENDER: Little, Fernando (20161017063), Anderson, Joshua
(20150915090)


TRACKING# Diy11-2016-17357



CR# 11--0-4-?2,2-8-                    Return Date:




                              CCSAO HERRERA 000046
           .....,,__Case: 1:18-cv-06846 Document #: 49-1 Filed: 02/21/20 Page 2 of 4
                            OFFENSE /INCIDENT REPORT                               1. PageID #:147                                                              Case Report Number

                                            COOK COUNTY SHERIFF'S OFFICE                                                                                             17-078228
2. Offense. Incident                                                  3. Classification                                          4. UCR Code              5 Location Code         6. Beat of Occurrence
                          Battery                                                            Simple                                   0460                       999                              999
7. Address/Location of Occurrence                 (Township)          8. Type of Place of Occurrence                         9. Date of Occurrence        10. Time of Occurrence              11. Unit Assigned
 3015 S. California Blvd Chicago IL, 60608                                          CCDOC/Division 11                              25 Oct 16                      1430 hrs                          #1149
12. Victim Name (First Last Middle) (Firm or Business Name)                     13. Sex      14. Race       15. DOB          16. Home Phone               17. Business Phone              18. Pager or Cell TX
     Inmate Justin, HERRERA #2016-1020092                                           M             H         10 May 97                DNA                            DNA                             DNA
19. Victims Address                                                             20. Address of Employment                                                           21. Sobriety of Victim:
         2338 W. 11 l th St. Chicago, IL 60643                                                                        DNA                                             HBD ❑Yes                    No
    22. Victim Injured:                     23. Treated At: DNA                     24. Treated By: DNA           25. Medical Examiner Notified                  Time Notified          26.        DNA
      • Yes 4 No                                            12 Released                                           DNA              •                       DNA         ❑ UNFOUNDED
27. Person(s) Involved   V - Victim    W - Witness     G - Guardian                                          MP - Missing Person              C - Complainant    PN - Person Notified
Incident Codes:          S - Suspect   J - Juvenile    SP - Spouse                                           MJ - Missing Juvenile            P - Parent         0 - Other (Specify)
 Code         Name (First Last Middle)      Sex     Race        DOB                                                        Address                          Phone Numbers (include A/C)
              Inmate Joshua, ANDERSON                                                                                                                    Home:                  DNA
  Si                 #2016-1020092           M       B       13 Sep 95                                                                        IL
                                                                                                               12401 S. Union Ave. Chicago, 60628        Business/Pg:
                Inmate Fernando, LITTLE                                                                                                                  Home:
  S2                #2016-1017063                                M              B         4 Nov 96              8145 S. Paulina St. Chicago, IL 60620    Business/Pg:
                                                                                                                                                         Home:
                                                                                                                                                         Business/Pg:
                                                                                                                                                         Home:
                                                                                                                                                         Business/Pg:
28. Suspect or Missing Person Description                                    Hair                                             Nickname or Alias/Clothing/Distinguishing Marks, Tattoos,
                                                                                                                              Piercings, Place Employed, Other Phone Number, Associates,
 Code           Age        Wt.              Ht.      Build           Color          Style         Eyes        Complexion      Places Known to Frequent, or Other Pertinent Information
  Si             21        180          509          MED             BLK            SHT           BRO           DRK
  S2            19         175          508          MED             BLK            SHT           BRO           MED

29. Vehicle Information:                                                            Message Number:                                                           MI ISPERN III Type 3
                                                                      Body
 Code          Color       Year         Make             Model        Style             License No.            State        Year               Vehicle ID Number                   Towed                   Hold
DNA



 Code          Distinguishing Damage "Characteristics                     Insured By:                          Code        Distinguishing Damage/Characteristics               Insured By:


                                                                                                                                         31. Other means of Attack (or Possible Tool)
30. Weapon(s)              ili       Used            •       Displayed              •       Club or Bludgeon Instrument
•    Handgun               •         Rifle           MI      Shotgun                •       Knife, Other Cutting Instrument                                               Fist
32. Property Taken by Offender MI Yes 1:. No                         33. Property Recove -ed IN Yes            No      (Describe in Narrative)        34. Evidence Taken By RIO IN Yes ►5 No
(Describe in Narrative)                                              Inventory Numbers)                                                                Inventory Number(s)
35. Arrestee(s) Name                                                  Sex            Race             DOB              Charges               (Section)              (Description)                CB Number
                  DNA



36. Narrative:
THIS IS A CLEARED AND CLOSED CASE REPORT BY EXCEPTION (Complaint Refusal)
                                                                                                                                                                                                             Case Report
                                                                                                                                                                                                      -0_7
                                                                                                                                                                                                              Number




This is a CCSO/CCSPD/Correctional Information and Investigations Division Investigation
CCOMS Report Number: Div11-2016-17357
Narrative: See Administrative Case Status Form (attached)
37. Name Star No. of Detective Notified              Time Notified        38. Name Star No. of Detective on Scene             Time Arrived       39. Name Star of Supervisor on Scene               Time Arrived

                   DNA                                                                        DNA                                                                DNA
40. Reporting Officer Name "Star No.                     (Print)          41. Assigned By:                            42. Date & Time Assig led           43. Date and Time Report Approved
                                                                          • CC             Supv.
                      Inv.Reed #6188                                        •   On View       •   Citizen             13 Mar 17        0900 hrs dot-ti9,4/')
44. Reporting Officer'           •     .e                                 45. Date & Time Arrived                     46. Date & Time Completed           47. Sup     isor App .ovin (Signature/Star No.)
                                                            e,
           .                                                                                                                                                                                           #
                      •                                                     13 Mar 17             0900 hrs            13 Mar 17        1313 hrs

                                                                                    CCSAO HERRERA 000047
            Case: 1:18-cv-06846 Document #: 49-1 Filed: 02/21/20 Page 3 of 4 PageID #:148
                                                                                CR# 17-078228
Narrative Continued




                                     CCSAO HERRERA 000048
              Case: 1:18-cv-06846 Document #: 49-1 Filed: 02/21/20 Page 4 of 4 PageID #:149
Cook County Sheriff's Police Department                                                                 AREA, BEAT

ADMINISTRATION CASE STATUS                                      Cook County Jail/CCDOC               999      1         999
    ORIGINAL OFFENSE AND CLASSIFICATION               RECLASSIFICATION TO                    CASE REPORT NUMBER

                Simple Battery                                DNA                                  17-078228
PERSON CONTACTED                                                                                   DATE & TIME

See Narrative                                                                                         DNA
CASE STATUS
               CLEARED I I   I     CLEARED BY ARREST I ❑        I UNFOUNDED I ❑ I                 FILED I ❑


IF CASE CLEARED, HOW CLEARED          ❑      ARREST & PROSECUTION                    EXCEPTIONAL (explain in narrative)



                             D         1.        Field assignment is necessary — EXPLAIN

                             El        2.        Victim declined formal prosecution.

                             E         3A.       Property identification received.

                             111       3B.       Entered into LEADS under #

                             ❑         4.        No property identification known.

                             ❑         5.        No additional information is known.

                             ❑         6.        The incident occurred in another jurisdiction.

                             ❑         7.        The incident reported is not an offense.

                             ❑         8.        Recovered local Stolen Auto.
                                                 (No change to original case classification)
                             ❑         9.        Other (requires explanation)




Comments: In summary, On 13 Mar 17, R/I Reed #6188 was assigned to conduct a follow
up investigation on a Simple Battery which occurred on 25 Oct 16 at 1430 hrs, reported
under CCOMS #Div11-2016-17357.

R/I conducted a review of the CCOMS report which revealed that on 25 Oct 16, C/L Tucker
conducted post incident interviews recorded on SD Card #421. Further review of the post
                                                                                                                                  JaqwnN 1..ioda aseo
                                                                                                                    OZZOLO-L 1,



incident Administrative Assessment revealed that inmates ANDERSON and LITTLE were
involved in a physical altercation with HERRERA. HERRERA verbally refused to file a
complaint against LITTLE and ANDERSON.

HERRERA stated he does not wish to pursue formal arrest and prosecution against
LITTLE and ANDERSON . Therefore based on the aforementioned information, R/I
requests this case be classified as CLEARED and CLOSED by EXCEPTION.



     114V,
        Inv. Reed #6188
                                             13 Mar 17 1313hrs
                                                  Date & Time
                                                                                               V    ees
                                                                                       (7 4Super sc r
                                                                                                              '41


                                            CCSAO HERRERA 000049
